OPINION DENYING A REHEARING.
Filed November 24, 1917.
ADDITIONAL SYLLABUS BY THE COURT.
■'Lease — ■Covenant for Quiet Enjoyment — Obstruction of Light. The right of a landlord to build upon a lot adjoining one which he has leased to a tenant, notwithstanding the consequent obstruction of the basement windows of the leased premises, to the disadvantage of the lessee, is not affected by a covenant for quiet enjoyment in the lease, feince such a covenant would be implied in any event.
The opinion of the court was delivered by
Mason, J.:
In a petition for a rehearing the plaintiff suggests that the court has overlooked his contention that the erection by the defendants, his landlords, of a building on the adjoining lot in such a manner as to obstruct the windows of the basement of the leased premises', occupied by him, was a violation of the covenant of the lease, reading as follows:
“And the said parties of the first part do hereby covenant that the said party of the second part on paying the aforesaid installments and performing all of the covenants aforesaid, shall, and may, peaceably and quietly have, hold and enjoy the said premises for the term aforesaid.”
In the original opinion and syllabus reference was made to the fact that the lease contained a covenant for quiet enjoyment, and this was at the time regarded as sufficient to indicate that the phase of the matter referred to had been considered. We do not think the right of the defendants to build upon their property which adjoins the premises they have leased, notwithstanding the consequent obstruction of the .basement windows, to the disadvantage of the lessee, is affected by the clause quoted.
“The covenant of quiet enjoyment, whether express or implied, only means that the tenant shall not b^ evicted or disturbed by good title in the possession of the demised premises or some part thereof.” (7 R. C. L.' 1145.)
*695“Though a lease may not contain an express covenant for the quiet possession and enjoyment of demised premises during the term thereof, the law always implies such a covenant.” (7 R. C. L. 1146.)
“It is generally well recognized that there is an implied covenant in a lease for the quiet enjoyment of the premises by the lessee free from any interference on the part of the lessor.” (16 R. C. L. 763.)
The question is not, as stated by the appellant, “whether the appellees had the right ... in violation of the covenant in their lease ... to interfere with the use of said premises during the term of the lease,” but whether the erection by the landlord of a building upon the adjoining lot, which cut off light and air from the windows of the basement of the rented property, was a violation of the express or implied terms of the lease. Since the covenant for quiet enjoyment did not alter the ordinary relations of landlord and tenant, the grounds stated in the original opinion are deemed a sufficient basis for the affirmance of the judgment,
The petition for a rehearing is denied.'